Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (J. Mater. Chem., 2012, 22, 5746-5750), hereinafter Ouyang.
5.	Regarding Claim 1, Ouyang teaches (Pg. 5747, Col. 2, Lines 14-27) a compound represented by Formula 1 of the instant application.
6.	Regarding Claim 12, Ouyang teaches (Pg. 5747, Col. 2, Lines 28-47) applying the compound represented by Formula 1 of the instant application on a substrate to form a resist layer. Ouyang teaches (Pg. 5747, Col. 2, Lines 28-47) patterning the resist layer.

7.	Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Silva et al. (Chem. Mater. 2008, 20, 4, 1606–1613), hereinafter De Silva.
Claim 1, De Silva teaches (Pg. 1608, Col. 2, Lines 5-25) a compound represented by Formula 1 of the instant application.
9.	Regarding Claim 12, De Silva teaches (Pg. 1608, Col. 1, Lines 42-54) applying the compound represented by Formula 1 of the instant application on a substrate to form a resist layer. De Silva teaches (Pg. 1608, Col. 1, Lines 42-54) patterning the resist layer.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
11.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (J. Mater. Chem., 2012, 22, 5746-5750), hereinafter Ouyang, and in further view of Messick et al. (United States Patent Publication No. US 2002/0115022 A1), hereinafter Messick.
13.	Regarding Claim 15, Ouyang teaches all elements of the present claimed invention as set forth in Claim 12 above. Furthermore, Ouyang teaches (Pg. 5747, Col. 2, Lines 28-47) irradiating light on the resist layer. Ouyang teaches (Pg. 5747, Col. 2, Lines 28-47) using a developing solution to remove a portion of the resist layer. Ouyang teaches (Pg. 5747, Col. 2, Lines 28-47) the light comprising electron beams. However, Ouyang does not explicitly teach the developing solution comprising a high fluorine-based solution. 
14.	Messick teaches (Paragraphs [0065-0066]) the developing solution comprising a high fluorine-based solution. Messick teaches (Paragraphs [0065-0066]) that developing solutions comprising a high fluorine-based solution result in patterns that do not collapse.
.

Allowable Subject Matter
16.	Claims 2-11, 13-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737